

Exhibit 10.2
 
AMENDMENT NO. 1
TO
CONSTRUCTION AND TERM LOAN AGREEMENT
AND
AGREEMENT AS TO FUTURE FINANCING TRANSACTIONS

 
This AMENDMENT NO. 1 TO CONSTRUCTION AND TERM LOAN AGREEMENT AND AGREEMENT AS TO
FUTURE FINANCING TRANSACTIONS, dated September 29, 2006 (this “Amendment”), is
by and among PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company
(“Borrower”), the lenders named on the signature pages to this Amendment, TD
BANKNORTH, N.A., a national banking association, as administrative agent for the
Lenders (as defined below) (the “Administrative Agent”), and PACIFIC ETHANOL,
INC., a Delaware corporation (“PEI”), and amends to the extent stated herein the
Construction and Term Loan Agreement, dated April 10, 2006 (the “Original Loan
Agreement”), among Borrower, the Lenders and the Administrative Agent.
Capitalized terms used and not defined herein have the meanings ascribed to them
in Schedule X of the Original Loan Agreement.
 
RECITALS:
 
WHEREAS, Borrower, the Lenders and the Administrative Agent are all of the
parties to the Original Loan Agreement;
 
WHEREAS, the business requirements of Borrower have changed in a manner that has
caused Borrower to determine that it is not in its best interest to utilize
certain of the Loans made available by the Lenders to Borrower pursuant to the
Original Loan Agreement;
 
WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Original Loan Agreement (including Schedule X thereto) so as to enable Borrower
to pursue its preferred financing arrangements; and
 
WHEREAS, in consideration of the willingness of the Administrative Agent and the
Lenders to amend the Original Loan Agreement, PEI and Borrower are willing to
grant to the Lenders the right to participate in certain future financing
transactions involving the Project;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
AMENDMENTS AND CONSENTS TO THE
ORIGINAL LOAN AGREEMENT AND OTHER LOAN DOCUMENTS
 
Section 1.1. Amendment to Reflect No Obligation to Borrow Construction Loans.
Section 2.1 of the Original Loan Agreement is hereby amended to include the
following new subsection (c):
 
“(c) No Obligation to Borrow Construction Loans. Notwithstanding the foregoing
or any other contrary provision of the Loan Documents, Borrower will have no
obligation to borrow any Construction Loan at any time.”
 
Section 1.2. Amendments to Reflect Mandatory Term Loan Borrowing.
 
(a) Amendment to Section 2.2(b) of the Original Loan Agreement. Section
2.2(b)(i) of the Original Loan Agreement is hereby amended by adding the words
“(if any)” after the words “and the repayment in full of all Construction Loans”
in the third sentence thereof.
 
(b) Amendment to Section 2.7(b) of the Original Loan Agreement. Section 2.7(b)
of the Original Loan Agreement is hereby amended to be and read in its entirety
as follows:
 
“(b) Term Loans. Proceeds of the Term Loans may be used only to (i) refinance
the principal of and accrued and unpaid interest on all Construction Loans
outstanding on the Term Loan Conversion Date, if any, (ii) pay interest, fees
and other expenses payable pursuant to Section 2.3, Section 2.5, Section 2.10
and Section 8.11, if any, and (iii) after the payment in full of all amounts
described in the preceding clauses (i) and (ii), finance a distribution or
dividend (directly or indirectly) to PEI (it being acknowledged and agreed that
the amount of such distribution or dividend shall not exceed the amount of
capital contributions made (directly or indirectly) by PEI to Borrower after the
Closing Date in connection with or related to the development, construction,
installation, start-up or testing of the Project). To the extent that proceeds
of the Term Loans are not sufficient to pay in full all of the amounts described
in clauses (i), (ii) and (iii) of the preceding sentence, such proceeds will be
applied first to the amounts described in clause (i) of the preceding sentence,
second to the amounts described in clause (ii) of the preceding sentence and
third to the amounts described in clause (iii) of the preceding sentence until
all of such proceeds have been disbursed. Any amount described in clauses (i)
and (ii) of the first sentence of this paragraph not paid with the proceeds of
the Term Loans will be payable in full by or on behalf of Borrower on the date
on which the Term Loans are disbursed.”
 
 
 

--------------------------------------------------------------------------------

 
(c) Amendment to the Definition of Term Loan Conversion Date. The definition of
“Term Loan Conversion Date” is hereby amended to be and read in its entirety as
follows:
 
“Term Loan Conversion Date” means the date on which Borrower borrows Term Loans
in the aggregate initial principal amount equal to the maximum amount permitted
pursuant to the definition of “Aggregate Term Loan Commitment” following the
delivery of a Notice of Borrowing pursuant to Section 2.2(c) and the
satisfaction of the conditions precedent contained in Section 3.3, which date
must occur on or prior to December 15, 2006.”
 
Section 1.3. Amendments to Reflect Early Termination and Prepayment Provisions.
 
(a) Amendment to Section 2.8(b) of the Original Loan Agreement. Section 2.8(b)
of the Original Loan Agreement is hereby amended to be and read in its entirety
as follows:
 
“(b) Optional Prepayment. Borrower may, on any Business Day following the Term
Loan Conversion Date, after having given the Administrative Agent at least ten
(10) Business Days’ prior revocable notice and five (5) Business Days’ prior
irrevocable notice, prepay in full the Term Loans and all other amounts
then-outstanding under the Loan Documents (including amounts under Section 2.3,
Section 2.5, Section 2.10 and Section 8.11). In connection with such prepayment,
Borrower will pay to the Lenders the prepayment fee calculated in accordance
with Section 2.8(c), if any.”
 
(b) Addition of New Section 2.11 to the Original Loan Agreement. A new Section
2.11 is hereby added to the Original Loan Agreement to be and read in its
entirety as follows:
 
“Section 2.11 Early Termination and Failure to Borrow Term Loans.
 
(a) If the Term Loan Conversion Date has not occurred on or prior to December
15, 2006, Borrower may at its option terminate this Agreement and the other Loan
Documents by delivering a written notice of such termination to the
Administrative Agent and paying to the Administrative Agent, in immediately
available funds for distribution to the Lenders in proportion to their Pro Rata
Shares of the Aggregate Term Loan Commitment, a nonrefundable fee in the amount
of $1,020,000.00 (the “Early Termination Fee”) (which shall be the sole fee
required in connection with any such termination) and all other amounts then due
and payable under Section 2.10, Section 8.11 and Section 8.12 of this Agreement
and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
(b) Without duplication of Borrower’s obligations under clause (a) above, if
Borrower has not borrowed Term Loans in the aggregate initial principal amount
equal to at least $34,000,000 on or prior to December 15, 2006, and Borrower has
not exercised its rights under clause (a) above, then Borrower will pay to the
Administrative Agent, in immediately available funds for distribution to the
Lenders in proportion to their Pro Rata Shares of the Aggregate Term Loan
Commitment, a nonrefundable fee in the amount of the product of (i)
$1,020,000.00 and (ii) a fraction, the numerator of which is the aggregate
initial principal amount of Term Loans borrowed by Borrower on or prior to
December 15, 2006, and the denominator of which is 34,000,000, such fee being
payable to the Administrative Agent on December 15, 2006, and upon receipt by
the Administrative Agent of such fee and all other amounts then due and payable
under Section 2.10, Section 8.11 and Section 8.12 of this Agreement and the
other Loan Documents, this Agreement and the other Loan Documents will
terminate.
 
(c) In connection with any final prepayment of Term Loans (as notified by
Borrower to the Administrative Agent) or in connection with any termination
event described in clauses (a) and (b) above, upon the prepayment of such Loans
or the payment of the Early Termination Fee (as applicable) and the other
amounts provided for in Section 2.8 or this Section 2.11 (as applicable), this
Agreement and the other Loan Documents shall automatically terminate and all
Liens granted by the PEIX Parties under the Loan Documents shall automatically
be released and terminate, in each case without further action of the parties.
Without limiting the foregoing, the Administrative Agent shall execute and
deliver all customary pay-off letters, UCC-3 Termination Statements and other
documents and instruments reasonably necessary to effectuate such release and
termination, as well as return to Borrower or its designee any pledged
Collateral in the Administrative Agent’s possession or control.”
 
Section 1.4. Amendments to Reflect Term Loan Borrowing.
 
(a) Section 3.2 of the Original Loan Agreement is hereby amended as follows:
 
(i) Each of Sections 3.2(a)(ix)-(xi) of the Original Loan Agreement is hereby
deleted in its entirety and replaced with the words “[RESERVED]”.
 
(ii) Section 3.2 of the Original Loan Agreement is hereby amended by adding the
following at the end of Section 3.2 of the Original Loan Agreement:
 
“Notwithstanding anything to the contrary herein (including this Section 3.2,
Section 2.2(a) and Section 3.3), the parties acknowledge and agree that
Borrower’s election to pay for Qualified Project Construction Expenses with the
proceeds of capital or equity contributions (rather than Construction Loans)
shall not be a valid basis for any Lender to decline to make a Construction Loan
or Term Loan.”
 
 
 

--------------------------------------------------------------------------------

 
(b) Section 3.3 of the Original Loan Agreement is hereby amended by adding the
following at the end of Section 3.3 of the Original Loan Agreement:
 
“Notwithstanding anything to the contrary herein (including this Section 3.3.
and Section 2.2(b)), if Borrower requests that the Lenders make a Term Loan the
proceeds of which will be applied in whole or in part in the manner contemplated
by Section 2.7(b)(iii) (and not in the manner contemplated by Section
2.7(b)(i)), then the conditions precedent specified in Sections 3.3(a)(iv)-(v),
Sections 3.3(a)(viii)(A)-(B) and Sections 3.3(i)-(k) shall not be required to be
satisfied until sixty (60) days after the date of disbursement of the Term Loan
(and Borrower covenants with the Lenders that it will so satisfy such conditions
on or before the date that is sixty (60) days after the date of disbursement of
the Term Loan); provided, that it shall be a condition precedent to disbursement
of the Term Loan that the Administrative Agent receive a certificate of the
Engineer satisfactory to the Administrative Agent, certifying that as of the
date of disbursement of the Term Loan the Project is capable of operating in a
manner that will permit Borrower to comply with its obligations contained in
Section 5.1(p).”
 
Section 1.5. Amendment to Distribution Covenant. Section 5.2(i) of the Original
Loan Agreement is hereby amended by adding “or as contemplated by Section
2.7(b)” at the end of such Section.
 
Section 1.6. Consents to Certain Change Orders and Agreements.
 
(a) The Administrative Agent and each Lender hereby consent to and approve for
all purposes under the Loan Documents (including, without limitation, Sections
3.2, 4.1(k), 5.1(e) and 5.2(c) of the Original Loan Agreement) each of the
change orders listed on Schedule I hereto (and amendments, modifications or
supplements thereto made after the date hereof) and any other change order
executed by Borrower after the date hereof or any other expenditure which was
not approved by the Lenders on the Closing Date; provided, that the payment
obligations under such change orders and such expenditures are funded with the
proceeds of capital or equity contributions received by Borrower (and not with
the proceeds of Loans) and provided, further, that no such change order not
listed on Schedule I hereto and no amendment, modification or supplement to any
change order, and no other expenditure, materially alters the character of the
Project. Without limiting the foregoing, the Administrative Agent and each
Lender hereby acknowledge that Borrower may dispute any such change orders
pursuant to the dispute procedures set forth in the EPC Contract or otherwise.
 
(b) Notwithstanding anything to the contrary in the Loan Documents, the
Administrative Agent and each Lender hereby agree that, for so long as no Loans
are outstanding, (i) Borrower will not be required to comply with Sections
4.1(k), 5.1(e)(i) (solely with respect to compliance with the Construction
Budget and Construction and Draw Schedule), 5.1(e)(ii), 5.2(c)(ii)(solely with
respect to the change orders listed in Schedule I hereto), and 5.2(c)(iv) of the
Original Loan Agreement and (ii) any breach of any representation, warranty or
covenant contained in any Loan Document resulting from any PEIX Party’s failure
to perform under the EPC Contract or develop, construct, install, test or
start-up the Project in the manner required by the Loan Documents shall not be
deemed to be a Default or Event of Default if such breach could not reasonably
be expected to have a Material Adverse Effect (taking into account the absence
of any Loans made to Borrower).
 
 
 

--------------------------------------------------------------------------------

 
(c) Notwithstanding anything to the contrary in the Loan Documents, the
Administrative Agent and each Lender hereby agree that any PEIX Party may
without restriction directly or indirectly pay for any Qualified Project
Construction Expenses with funds other than Loan proceeds, and such payments may
be considered capital or equity contributions to Borrower.
 
ARTICLE II
RIGHT TO PARTICIPATE IN FUTURE FINANCING TRANSACTIONS
 
Section 2.1. Right of Participation. In consideration of the agreement of the
Administrative Agent and the Lenders to amend the Original Loan Agreement in the
manner described in Article I of this Amendment, PEI hereby grants to each of
the Lenders who are a party to the Original Loan Agreement as of August 1, 2006,
the right to participate as a lender in any refinancing or multi-plant financing
involving the Project that closes on or before December 31, 2006. Each Lender’s
right to participate in any such refinancing or multi-plant financing will be in
a proportion relative to such Lender’s Pro Rata Share of the Aggregate Term Loan
Commitment (provided, that without PEI’s prior written consent, the Lenders will
only have the right to provide up to $34,000,000 (in the aggregate) in
commitments in respect of such refinancing or financing). If a Lender agrees to
participate in such refinancing or multi-plant financing, then (a) the
prepayment fee pursuant to the Original Loan Agreement (as amended by this
Amendment) or Early Termination Fee due to that Lender in connection with such
repayment shall be reduced by a fraction the numerator of which is the aggregate
amount of such Lender’s commitment to participate in such refinancing or
multi-plant financing and the denominator of which is the product of (i) such
Lender’s Pro Rata Share of the Aggregate Term Loan Commitment and
(ii) 34,000,000 or (b) if such Lender has previously received a prepayment fee
or Early Termination Fee pursuant to the Original Loan Agreement, as amended by
this Amendment, then such Lender will refund to Borrower, on the date of such
refinancing or financing, the difference between the fee received by it and the
amount that would otherwise be payable to such Lender pursuant to the preceding
clause (a).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1. Representations and Warranties. Each of PEI, Borrower, the
Administrative Agent and the Lenders represents and warrants to each other party
to this Amendment on and as of the date hereof that (a) it is duly organized or
formed, validly existing and in good standing under the Laws of the United
States of America or the state of its incorporation or formation and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which such qualification is necessary or desirable in view
of its current or proposed business and operations or the ownership of its
properties, (b) it has all necessary rights, franchises and privileges and full
power and authority to execute, deliver and perform this Amendment and to
conduct its business as currently conducted and as proposed to be conducted, (c)
it has taken all necessary action to execute, deliver and perform this Amendment
and (d) this Amendment has been duly executed and delivered by it and
constitutes the legally valid and binding obligation of it, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 
Section 3.2. No Default or Event of Default. Each of the Administrative Agent
and the Lenders acknowledges that, as of the date of this Amendment, no Default
or Event of Default has occurred and is continuing under the Original Loan
Agreement. Each of PEI and Borrower acknowledges and agrees that, as of the date
of this Amendment, none of the Administrative Agent and the Lenders is in
default of its obligations under the Loan Documents.
 
ARTICLE IV
GENERAL PROVISIONS
 
Section 4.1. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed will be deemed to be an original and all of which
taken together will constitute one and the same instrument.
 
Section 4.2. Costs and Expenses. PEI and Borrower agree to pay to the
Administrative Agent and the Lenders on demand all reasonable, documented costs
and expenses incurred or arising in connection with the preparation,
documentation, negotiation, execution and delivery of this Amendment.
 
Section 4.3. Continuing Effect of Other Loan Documents. Except as set forth in
Article I hereof, the terms and provisions of the Loan Documents remain in full
force and effect without change, amendment, waiver or modification. This
Amendment constitutes a Loan Document and, from and after the date hereof, the
Original Loan Agreement shall be deemed to be amended as provided in Article I
hereof.
 
Section 4.4. Governing Law. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5.1401 OF THE GENERAL
OBLIGATIONS LAW AND ANY SUCCESSOR STATUTE THERETO).
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Amendment No. 1 to Construction and Term Loan Agreement and
Agreement as to Future Financing Transactions to be executed on the date first
above written.


 
PACIFIC ETHANOL MADERA LLC

 
By /s/ John T. Miller 
Name: John T. Miller
Title: President


 
TD BANKNORTH, N.A.,
as the Administrative Agent, a Construction
Lender and a Term Lender
 
By /s/ Jerome P. Peters, Jr. 
Name: Jerome P. Peters, Jr.
Title: Senior Vice President


 
COMERICA BANK,
as a Construction Lender and a Term Lender

 
By /s/ Robert J. Harlan 
Name: Robert J. Harlan
Title: Vice President
 
 
PACIFIC ETHANOL, INC.

 
By /s/ John T. Miller 
Name: John T. Miller
Title: COO
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
 
Change Orders
 
 
GMP At Financial Close
   
50,635,346.62
   
Includes Change Order 4's 1-6
                 
Approved & Agreed Change Orders
Change Order #7
   
158,469.92
   
Permits, etc
 
Change Order #8
   
1,576,326,64
   
CLS system
 
Change Order #9
   
(384,237.03
)
 
Emergency Generator
 
Change Order #10
   
270,236.72
   
Electrical
 
Change Order #11
   
307,904.87
   
12kV switchgear
 
Change Order #12
   
352,358.22
   
Electrical, water
 
Change Order #13
   
412,646.02
   
Electrical
       
2,693.705.36
   
Subtotal CO's 7-13
                 
Total Approved & Agreed GMP
   
53,329,051.98
       

 
Potential Change Orders Signed (CO's unsigned) 
             
Change Order #14
   
307,713.80
   
Design, Acceleration
 
Change Order #15
   
130,919.30
   
Permits
 
Change Order #16
   
245,221.01
   
Acceleration
 
Change Order #17
   
299,373,67
   
Acceleration
       
983,227.78
   
Subtotal CO's 14-17
                 
Total GMP Post CO #'s 14-17
   
54,312,279.76
       



 

